Smith, P. J.
— The defendant was tried and convicted by the circuit court of Clay county for the crime *661of petty larceny. Erom the judgment against him he has appealed.
The record in this case discloses the fact that the motion for new trial was not filed within the statutory period of four days. The verdict was returned and the judgment rendered against defendant in this case on the twenty-ninth day of October, 1891, and the motion for new trial was filed on the fourth day of November, of the same year. It is absolutely necessary that the motion be filed within four days after the rendering of the judgment. The defendant having failed to file his motion in time, neither it, nor any errors alleged to have occurred during the trial, nor any exceptions to the same, can be considered here. Revised Statutes, 1889, sec. 2243; State v. Brooks, 92 Mo. 542; State ex rel. v. Mason, 31 Mo. App. 211.
And since there appears no errors upon the face of the record the judgment of the circuit court must be affirmed.
All concur.